Myrick, J., concurring:
I concur in the judgment, and in the views expressed in the opinion written by Mr. Justice Sharpstein, save as to the conclusion reached in the latter part of the opinion, that the entire act is unconstitutional; as to that, I express no opinion. In regard to the other points referred to in the opinion, I think that the Constitution, directly in two instances, impliedly in one, has placed before the people of the City and County of San Francisco, three courses, either of which may be pursued, viz:
1. They may, under § 8, article xi, (as has been done) elect fifteen freeholders to frame a charter; such charter when framed to be submitted to the people, and if ratified, to be submitted to the Legislature, for its approval or rejection as a whole, without amendment. If ratified and approved, it will supersede any existing charter.
2. If the Legislature has or shall pass a general law providing for the incorporation, organization, and classification, in proportion to population, of cities and towns, they (the people of the City and County of San Francisco) may determine to become organized under such general law whenever a majority,of the electors, voting at a general election, shall express their wish to do so.
3. By non-action—that is, by failing to pursue to the end either of the courses above indicated—they may retain and act under their present charter, (known as the Consolidation Act) *254except' as to such parts as are in conflict with the Constitution,. viz., method of street improvements and the like.
[Morrison, C. J., and Boss, J., were not present at the argument, and did not participate in the decision.]